DETAILED ACTION
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:  
a deep learning unit, a dimension measuring unit, a flaw classifying unit in claims 1-5

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by KIM( KR 101822963 B1);.
Regarding claim 1, KIM teaches a flaw inspection apparatus comprising: 
a deep learning unit (Page 3, first network 205, second network 207) to which an image obtained by photographing a surface of an inspection object is input (Page 2, last paragraph, the two input version of the original image and the binarization image ),in which, on the basis of the input image, the deep learning unit judges absence or presence of a flaw on a surface of the inspection object and specifies a site judged as being the flaw( page 3, first paragraph, defect classification); 
a dimension measuring unit that measures a dimension of the flaw on the basis of the image of the site specified by the deep learning unit(page 4, paragraph 5,the detection of the appearance of images of the portion to be inferred as a defect in the image, the size); and 

Regarding claim 2, KIM teaches the flaw inspection apparatus according to Claim 1, wherein the dimension measuring unit measures at least one of a length and an area of the flaw(page 4, paragraph 8, extraction of the boundary information on the defect)  in a binary image obtained by binarizing pixel values used(page 4, paragraph 8, binarization image as an input)  in judging absence or presence of the flaw in the deep learning unit.
Regarding claim 3, KIM teaches the flaw inspection apparatus according to Claim 1, wherein the dimension measuring unit extracts an edge of the flaw in the image and measures at least one of a length and an area of the flaw on the basis of the extracted edge ( Page 3, second to last paragraph,  extract a feature map on the basis of ... and edge filter kernel). 

Regarding claim 5, KIM teaches the flaw inspection apparatus according to Claim 1, further comprising a storage unit that stores the flaw classified by the flaw classifying unit in association with the dimension of the flaw measured by the dimension measuring unit(Page 4, the overall test results may be stored in a server). 
Claim 6 recites the method in the apparatus of claim 1, and is also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of LAUBER (WO 2020061125).
Regarding claim 4, KIM teaches the flaw inspection apparatus according to Claim 1.
wherein on the basis of the two-dimensional image, the deep learning unit judges absence or presence of the flaw on the surface of the inspection object and specifies the site judged as being the flaw(page 4, paragraph 8, and extraction of the boundary information on the defect).
KIM does not expressly teach the input image includes a three- dimensional image; and on the basis of the three-dimensional image, the dimension measuring unit measures a depth of the flaw at the site specified by the deep learning unit.

However, LAUBER teaches the input image includes a two-dimensional image and a three- dimensional image( 110a-110c, 35 USC § 102 in Fig. 1A); and on the basis of the three-dimensional image, the dimension measuring unit measures a depth of the flaw at the site specified by the deep learning unit( [0013], location and depth of a defect include acquiring multiple images of the defect… comparing the acquired images may provide some information as to the size and depth of the defect ).
It would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to combine the teaching of KIM and LAUBER, by taking multiple images follow the teaching of LAUBER, identifying defects on each of the images as taught by KIM, and comparing those defects in those images as taught by LAUBER to generate defect depth.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of claimed invention would have recognized that the results of the combination were predictable.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661